Citation Nr: 0633259	
Decision Date: 10/26/06    Archive Date: 11/14/06

DOCKET NO.  97-28 284	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Phoenix, Arizona




THE ISSUES

1.  Entitlement to an increased evaluation for the service-
connected residuals of a low back injury, currently evaluated 
as 20 percent disabling.  

2.  Entitlement to an initial evaluation in excess of 30 
percent for the service-connected migraine headaches.  




REPRESENTATION

Appellant represented by:	Theodore C. Jarvi, Attorney




WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

A. C. Mackenzie, Counsel



INTRODUCTION

The veteran served on active duty from February 1978 to 
February 1981.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from  rating decisions issued by the RO in 
January 1997 and May 2004.  

The Board previously denied the veteran's claim for an 
increased evaluation for his service-connected low back 
disorder in May 2002, but this decision was vacated pursuant 
to a joint motion for remand granted by the United States 
Court of Appeals for Veterans Claims (Court) in November 
2002.  

The Board subsequently remanded this case, insofar as the low 
back disorder was involved, back to the RO in April 2003 and 
again in July 2005.  During that same period, the veteran 
perfected an appeal regarding the migraine headaches issue.  



FINDINGS OF FACT

1.  The service-connected low back disability is more 
properly characterized as severe than as moderate in degree, 
in view of symptoms including limitation of flexion and 
evidence of severe pain on motion; this disorder, however, 
does not encompass intervertebral disc syndrome, and there is 
similarly no evidence of a vertebral fracture or ankylosis.  

2.  The service-connected migraine headaches have been 
described as tension-type but not as resulting in prostrating 
attacks, let alone very frequent completely prostrating and 
prolonged attacks productive of severe economic 
inadaptability.  



CONCLUSIONS OF LAW

1.  The criteria for the assignment of a 40 percent 
evaluation for the service-connected residuals of a low back 
injury have been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 
(West 2002 & Supp. 2006); 38 C.F.R. §§ 3.159, 4.1, 4.7, 4.40, 
4.45, 4.71a, including Diagnostic Codes 5235-5242 (2006); 
38 C.F.R. § 4.71a, including Diagnostic Codes 5292 and 5295 
(2002).  

2.  The criteria for the assignment of an initial evaluation 
in excess of 30 percent for migraine headaches have not been 
met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 & 
Supp. 2006); 38 C.F.R. §§ 3.159, 4.1, 4.7, 4.124a, including 
Diagnostic Code 8100 (2006).  



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS


I.  VA's duties

On November 9, 2000, the Veterans Claims Assistance Act of 
2000 (VCAA), (codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107) became law.  The regulations implementing the 
VCAA provisions have since been published.  38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326(a).  

In this case, the Board finds that all relevant facts have 
been properly developed in regard to the veteran's claims, 
and no further assistance is required in order to comply with 
VA's statutory duty to assist him with the development of 
facts pertinent to his claims.  See 38 U.S.C.A. § 5103A; 38 
C.F.R. § 3.159.  

Specifically, the RO has obtained records of treatment 
reported by the veteran and has afforded him comprehensive VA 
examinations addressing his service-connected disorders.  
There is no indication from the claims file of additional 
medical treatment for which the RO has not obtained, or made 
sufficient efforts to obtain, corresponding records.  

The Board is also satisfied that the RO met VA's duty to 
notify the veteran of the evidence necessary to substantiate 
his claims in multiple letters, including from June 2003 and 
July 2005.  

By these letters, the RO also notified the veteran of exactly 
which portion of that evidence was to be provided by him and 
which portion VA would attempt to obtain on his behalf.  See 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  

In these letters, the veteran was also advised to submit 
additional evidence to the RO, and the Board finds that this 
instruction is consistent with the requirement of 38 C.F.R. 
§ 3.159(b)(1) that VA request that a claimant provide any 
evidence in his or her possession that pertains to a claim.  

Recently, in Mayfield v. Nicholson, 19 Vet. App. 103, 121 
(2005), rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 
2006), the United States Court of Appeals for the Federal 
Circuit (Federal Circuit) held that a comprehensive VCAA 
letter, as opposed to a patchwork of other post-decisional 
documents (e.g., Statements or Supplemental Statements of the 
Case), was required.  

The Federal Circuit further held that such a letter should be 
sent prior to the appealed rating decision or, if sent after 
the rating decision, before a readjudication of the appeal.  
Id.  

Here, the noted VCAA letters were issued subsequent to the 
appealed rating decisions.  However, the veteran's claims 
were fully readjudicated in multiple subsequent issuances, 
most recently in an August 2006 Supplemental Statement of the 
Case.  This corrective action by the RO ensures that there 
are presently no procedural deficiencies in terms of the duty 
to notify in view of Mayfield.  

The Board is also aware of the considerations of the Court in 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), 
regarding the need for notification that a disability rating 
and an effective date for the award of benefits will be 
assigned if service connection is awarded.  

In this case, the appealed May 2004 rating decision contains 
a list of the veteran's service-connected disorders, their 
assigned ratings, and the effective date for each rating.  As 
noted above, the veteran's claims have since been 
readjudicated several times, most recently in an August 2006 
Supplemental Statement of the Case.  

Accordingly, the Board finds that no prejudice to the veteran 
will result from an adjudication of his claims in this Board 
decision.  Rather, remanding this case back to the RO for 
further VCAA development would be an essentially redundant 
exercise and would result only in additional delay with no 
benefit to the veteran.  See Bernard v. Brown, 4 Vet. App. 
384, 394 (1993); see also Sabonis v. Brown, 6 Vet. App. 426, 
430 (1994) (remands which would only result in unnecessarily 
imposing additional burdens on VA with no benefit flowing to 
the veteran are to be avoided).  


II.  Applicable laws and regulations

Disability ratings are determined by applying the criteria 
set forth in VA's Schedule for Rating Disabilities.  Ratings 
are based on the average impairment of earning capacity.  
Individual disabilities are assigned separate diagnostic 
codes.  See 38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  

In cases where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, it is the present level of disability that is of 
primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 
(1994).  

However, in cases in which a claim for a higher initial 
evaluation stems from an initial grant of service connection 
for the disability at issue, multiple ("staged") ratings 
may be assigned for different periods of time during the 
pendency of the appeal.  See generally Fenderson v. West, 12 
Vet. App. 119 (1999).  

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  See 38 C.F.R. § 4.7.  


III.  Residuals of a low back injury

In this case, the veteran's service-connected low back 
disorder has been evaluated at the 10 percent rate under 
38 C.F.R. § 4.71a, Diagnostic Code 5237 (2006) and 38 C.F.R. 
§ 4.71a, Diagnostic Code 5295 (2002).  During the pendency of 
this appeal, the criteria for evaluating spine disorders 
(aside from intervertebral disc syndrome, the applicable 
diagnostic criteria for which were revised in 2002) have been 
substantially revised as of September 26, 2003.  68 Fed. Reg. 
51454-51458 (August 27, 2003).  

Under the prior criteria of 38 C.F.R. § 4.71a, Diagnostic 
Code 5292 (2003), a 20 percent evaluation was warranted for 
moderate limitation of motion, while a 40 percent evaluation 
contemplated severe limitation of motion.  

Also, under the prior criteria of Diagnostic Code 5295, 
addressing lumbosacral strain, a 20 percent evaluation was 
warranted for muscle spasm on extreme forward bending and 
loss of lateral spine motion, unilateral, in the standing 
position.  A 40 percent evaluation was in order for severe 
lumbosacral strain, with listing of the whole spine to the 
opposite side, positive Goldthwaite's sign, marked limitation 
of forward bending in a standing position, loss of lateral 
motion with osteoarthritic changes, or narrowing or 
irregularity of joint space, or some of the above with 
abnormal mobility on forced motion.  

Under the recent code revisions (Diagnostic Codes 5235-5242), 
a 20 percent evaluation is warranted for forward flexion of 
the thoracolumbar spine greater than 30 degrees but not 
greater than 60 degrees; a combined range of motion of the 
thoracolumbar spine not greater than 120 degrees; or muscle 
spasm or guarding severe enough to result in an abnormal gait 
or abnormal spinal contour such as scoliosis, reversed 
lordosis, or abnormal kyphosis.  

A 40 percent evaluation is in order for forward flexion of 
the thoracolumbar spine of 30 degrees or less, or favorable 
ankylosis of the entire thoracolumbar spine.  

A 50 percent evaluation is warranted for unfavorable 
ankylosis of the entire thoracolumbar spine, while a 100 
percent evaluation contemplates unfavorable ankylosis of the 
entire spine.  

Also, under these revisions, the "combined range of motion" 
refers to the sum of forward flexion, extension, left and 
right lateral flexion, and left and right rotation.  The 
normal combined range of motion of the thoracolumbar spine is 
240 degrees.   

In considering whether a higher evaluation is warranted for 
the veteran's low back disorder, the Board has preliminarily 
considered the now-deleted provisions of Diagnostic Codes 
5292 and 5295 and finds that there is a significant question 
of whether his disorder is more properly characterized as 
severe, rather than moderate, in terms of both lumbosacral 
strain and limitation of motion.  

In this regard, the Board observes that the veteran underwent 
an extensive spine examination in February 2003 with Boris 
Stojic, M.D., P.C., who reviewed the veteran's past medical 
records and summarized those records in his report.  This 
examination revealed limited motion of the lumbar spine, with 
forward flexion to only 35 degrees, along with moderate to 
severe pain, weakness, and muscle spasm on range of motion 
testing.  

Dr. Stojic cited to Diagnostic Code 5295 and characterized 
the veteran's disability as severe, reflecting marked 
limitation in the lumbar spine, marked limitation of forward 
bending in the standing position, loss of lateral motion with 
osteoarthritic changes, facet arthropathy of L5-S1, and 
weakness on motion, and demonstrable muscle spasm confined to 
the paravertebral area of the lumbar spine.  

The veteran has since undergone several VA examinations of 
the lumbar spine, dated from January and June of 2006.  
Notable findings from a January 2006 VA spine examination 
include severe pain with motion and tenderness of the lumbar 
sacrospinalis, flexion to 40 degrees, and pain from zero to 
40 degrees of flexion.  

The examiner questioned the veteran's effort and suggested 
that his pain was out of proportion to the objective findings 
but did not directly refute Dr. Stojic's conclusions, despite 
the fact that the claims file had been reviewed.  

The veteran's June 2006 VA spine examination report contains 
a finding of functional impairment not more than slight in 
view of "symptom magnification/psychologic overlay."  At 
the same time, the veteran's forward flexion of the lumbar 
spine was limited to 45 degrees, with complaints of pain at 
terminal degrees.  

Even if the Board were to interpret the finding of limitation 
of forward flexion to 35 to 45 degrees as indicative of 
"moderate" limitation of motion, in view of Diagnostic Code 
5292, the Board cannot ignore the provisions of 38 C.F.R. 
§§ 4.40 and 4.45, which concern the applicability of a higher 
evaluation in cases of such symptomatology as painful motion 
and functional loss due to pain.  See DeLuca v. Brown, 8 Vet. 
App. 202, 204-07 (1996).  

Here, the objective evidence of at least moderate limitation 
of motion, combined with consistent findings of pain on 
motion and the conclusions of Dr. Stojic, result in a 
disability picture which can properly be characterized as 
"severe" under 38 C.F.R. § 4.71a, Diagnostic Codes 5292 and 
5295.  

Accordingly, a 40 percent evaluation is warranted for the 
veteran's service-connected low back disability.  

The Board notes, however, that the applicable diagnostic 
criteria, both old and revised, do not allow for an even 
higher evaluation.  

Initially, the Board has reviewed the veteran's service 
medical records and finds that there was no evidence of a 
vertebral fracture, previously contemplated in the deleted 
provisions of Diagnostic Code 5285.  There is also no 
evidence of ankylosis of the lumbar spine, as contemplated in 
the current rating scheme and in the old provisions of 
Diagnostic Codes 5286 and 5289.  

The Board is aware that under 38 C.F.R. § 4.71a, Diagnostic 
Code 5293 (2001) and 38 C.F.R. § 4.71a, Diagnostic Code 5243 
(2006), a maximum evaluation of 60 percent may be assigned in 
cases of intervertebral disc syndrome.  In its July 2005 
remand, the Board requested that further development be 
accomplished to address the presence and extent of any 
intervertebral disc syndrome.  

However, the subsequent radiological testing revealed 
findings not consistent with intervertebral disc syndrome.  
An MRI from January 2006 revealed no evidence of disc 
herniation, significant hypertrophic changes, disc bulges, or 
protrusion and was noted to be normal.  The X-ray studies 
from the same date were similarly within normal limits.  
Moreover, the veteran's VA examiners have continued to 
characterize his disability as chronic strain, rather than 
disc disease.  

The absence of such a diagnosis renders the diagnostic code 
sections concerning intervertebral disc syndrome 
inapplicable.  

Overall, the evidence supports a 40 percent evaluation, but 
not more, for the veteran's service-connected residuals of a 
low back injury.  To that extent, the appeal is granted.  




IV.  Migraine headaches

The RO has evaluated the veteran's service-connected migraine 
headaches at the 30 percent rate under 38 C.F.R. § 4.124a, 
Diagnostic Code 8100.  This evaluation was effectuated as of 
October 2002 in the appealed May 2004 rating decision and 
constitutes an initial evaluation, in view of Fenderson.  

Under Diagnostic Code 8100, migraine with characteristic 
prostrating attacks occurring on an average of once a month 
over the last several months warrants a 30 percent 
evaluation.  In cases of very frequent completely prostrating 
and prolonged attacks productive of severe economic 
inadaptability, a 50 percent evaluation is in order.  

During his June 2006 VA neurological disorders examination, 
the veteran reported headaches every other day, which he 
treated by lying in a quiet room.  He described the headaches 
as bilateral, pressure-like in nature, and encompassing his 
forehead.  

Following a cranial nerves examination, the examiner 
commented that the veteran was experiencing frequent tension-
type headaches.  The examiner did not get a history of, or 
see any evidence of, migraine headaches "either now or 
before."  

Additionally, the examiner commented that "an individual 
with headaches this badly who at least goes to the doctor 
once in awhile [sic] would bring them up for treatment."  

Given that the veteran has headaches that have been described 
as tension-type but not as resulting in prostrating attacks, 
let alone very frequent completely prostrating and prolonged 
attacks productive of severe economic inadaptability, the 
evidence does not support an initial evaluation in excess of 
30 percent for his service-connected migraine headaches.  

Accordingly, the veteran's claim for this benefit must be 
denied. 



ORDER

An increased rating of 40 percent for the service-connected 
residuals of a low back injury is granted, subject to the 
regulations governing the payment of VA monetary benefits.  

An initial evaluation in excess of 20 percent for the 
service-connected migraine headaches is denied.  



____________________________________________
STEPHEN L. WILKINS
Veterans Law Judge, 
Board of Veterans' Appeals


 Department of Veterans Affairs


